Citation Nr: 1420097	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-34 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from February 1972 to April 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 Order of the United States Court of Appeals for Veterans Claims (Veterans Court).  The appeal originates from an August 2006 rating decision of the RO in Albuquerque, New Mexico.

In June 2010, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In May 2012, the Board assigned an extraschedular rating of 50 percent for the Veteran's service-connected back disability.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in May 2013, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's May 2012 decision and remanded the extraschedular issue to the Board for development consistent with the Joint Motion.  The Veterans Court also instructed the Board to consider whether an inferred claim of entitlement to a TDIU was raised.  

In September 2013, the Board found that it had jurisdiction over the TDIU issue and remanded the issue for issuance of a supplemental statement of the case in light of what was apparently ongoing development of a more recent TDIU claim by the RO  (it appears that TDIU development by the RO was being hindered by the post-Board actions).  In any event, this matter has since been returned to the Board for further appellate action.  

In September 2013, the Board also denied an extraschedular rating in excess of 50 percent for the back disability.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2013). 

This appeal was processed using the VBMS electronic system.  

FINDINGS OF FACT

1.  The Veteran has at least one service-connected disability rated at 40 percent or more, and the combined rating is 70 percent.

2.  The combined effect of the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently assigned a 70 percent combined rating.  Service connection is in effect for a back disability rated at 50 percent, a left ankle disability rated at 20 percent, neurological impairment of the right lower extremity rated at 20 percent, and neurological impairment of the left lower extremity rated at 10 percent.  Accordingly, the schedular requirements for a TDIU are met.  38 C.F.R. § 4.16(a).  

Turning to the question of whether the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation without consideration of nonservice-connected factors, the evidence appears to be in agreement that physical employment is essentially precluded.  Opinions on this question were obtained in August 2008 and June 2012.  Each opinion supports a finding that physical employment is no longer reasonably within the Veteran's capabilities, and each opinion considered only the service-connected disabilities.  However, the examiners effectively disagreed regarding the Veteran's ability to engage in sedentary employment.  

Noting that the Veteran was experiencing severe pain and severe numbness of the right lower extremity due to radiculopathy, and that he made regular use of canes and crutches for ambulation, the June 2012 examiner opined that the Veteran's back disability would impair physical employment to a moderate-to-severe degree, and would impair sedentary employment to a mild-to-moderate degree.  Regarding the left ankle disability, the examiner also found moderate-to-severe impairment of physical employment and estimated mild impairment of sedentary employment.  When asked to provide an opinion regarding all service-connected disabilities, the examiner opined that "[t]he veteran's service-connected disabilities less likely than not render the vet unable to secure and maintain substantially gainful employment BECAUSE based on the history and physical exam objective findings these conditions in and of themselves are not of sufficient severity to preclude employment.  For example the vet could do light duty or sedentary employment." 

A VA examiner in August 2008 opined that the effect of the back disability and the degenerative disc disease with lower extremity impairment prevented the Veteran from doing chores, shopping, and exercise.  In addition, there was severe impairment regarding recreation, traveling, bathing, dressing, toileting, and grooming.  According to that examiner, the left ankle sprain prevented sports and caused severe impairment regarding exercise and recreation.  It also caused moderate impairment regarding chores, shopping, traveling, bathing, dressing, and grooming.  

The examiner opined that the Veteran's back disability would prevent the Veteran from performing his former occupation as a production manager as he would be required to do considerable walking and be on his feet for most of the work day.  The examiner noted that the Veteran has marked limitation of walking capabilities on the basis of the back condition.  According to the examiner, this would prevent him from being qualified for a light occupation, which requires ambulating frequently.  He would also be required to sit for extended periods of time to do paperwork as a production manager which would prevent him from qualifying in the category of a sedentary occupation.  According to the examiner, the Veteran would not qualify as being capable of a medium occupation as the requirements state a patient must be capable of lifting 35 pounds occasionally and 20 pounds frequently.  A heavy occupation requires a patient be capable of lifting 35 pounds frequently and over 50 pounds occasionally.  According to the examiner, the Veteran would not fit into this category of employment.  With respect to occupation solely on the basis of the left ankle, the examiner noted that the Veteran would not fit into the category of a light occupation as it requires being ambulatory most of the workday especially in light of the marked degenerative joint disease of the left ankle evident in recent X-rays.  The examiner opined that the Veteran would only be capable of a sedentary occupation if the back disability were not considered.   

In sum, the June 2012 examiner found it less likely than not that the Veteran's service-connected back and lower extremity disabilities rendered him unable to secure and maintain substantially gainful employment, but the only type of employment cited as within the Veteran's abilities was sedentary employment.  While the August 2008 examiner found sedentary employment was possible regarding the ankle disability, he appears to have concluded that the back disability precluded the type of employment for which the Veteran has experience and training.  

The Board is more persuaded by the reasoning of the August 2008 examiner who specifically considered the employment history and training of the Veteran, which the Board must also do.  The June 2012 examiner did not discuss any of these factors and the asserted ability to engage in sedentary employment appears theoretical at best.  

The fact that the Veteran can do sedentary tasks, as found by the June 2012 VA examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The Board concludes that he is not.  This conclusion is based largely on the Veteran's training and prior job experience.  The Veteran's service records reveal that his occupational specialty was a mechanic and repairman.  After leaving the service, he worked as production manager in an industrial setting from 1990 to 1995, and as a bus driver until 2000.  The Veteran described his education and training as being related to his job as a production manager.  There is no evidence that the Board can discern that the Veteran possesses the training or work experience which would permit him to obtain or retain a job requiring solely sedentary tasks.  Rather, the evidence strongly indicates that his training and job experience is limited to professions which require the very type of physical activity that is precluded by his service-connected back and service-connected lower extremity disorders.  

Also significant is the fact the Veteran has been on long-term opioid therapy since the early 2000s to treat his musculoskeletal pain.  He started taking morphine around 2002, as well as oxycodone and hydrocodone.  This medication has been reported to cause drowsiness and double vision.  Such medication would certainly not be tolerated in a driving occupation and would likely not be appropriate in an industrial occupation such as the Veteran's employment as a production manager.  While the medication has been prescribed to treat pain, which is an expected result of any musculoskeletal disability, the effect of the medication cannot be ignored when considering his overall functional impairment due to service-connected disability.  See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), the Veterans Court discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Court of Appeals for the 8th Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In this case, while the Veteran may retain the ability to perform sedentary tasks, the evidence shows that he lacks the training and experience to realistically expect that he could obtain and maintain substantially gainful employment in such a position.  The type of occupation for which the Veteran possesses training and experience is no longer within his physical capabilities, and this is due primarily to service-connected disabilities.  As such, the Board concludes that the criteria for a TDIU are met.

ORDER

TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


